Title: From George Washington to Henry Riddell, 1 March 1774
From: Washington, George
To: Riddell, Henry



Sir,
Mount Vernon March 1st 1774

On Sunday afternoon, your favour of the 24th Ulto came to my hands—as you profess to know but little of the expence attending the Importation of Palatines, and it being a business I am totally ignorant of myself I am affraid to plunge into it without further consideration & advice; and therefore, must lay aside my Scheme, either altogether or in part for the present; But as I have already given you a general view of my Plan to wch I beg leave to refer, I would first ask whether, it is of Importance enough to any of your Ships coming from Rotterdam hence, to take in a freight of about 80 or an hundred of these German’s provided that number of Men, or Men & their Wives with not more than one Child to a Family, could be had under the usual Indenture? If this could be done I would, at all events, make tryal of that number & kind; but do not incline to encounter the Inconvenience & expence of Families incumberd with many Children as these would only add to my expences without contributing to my design. I will either consider these People as my property during the Indented term, affording them a reasonable,

& necessary support & maintenance & receive the fruits of their labour during the stipulated Servitu⟨de⟩ or, if they will be jointly bound for each other and let their Indentures remain as Security (wch is all the security the nature of the case will admit of) that all the expence I am put to in Importing, Planting, & supporting them on the Land, till they can raise a Crop for themselves, shall be repaid me with Interest, they may be considerd as free People, & appropriate the fruits of their labour (having regard to my disbursements) in any manner they please. In the latter case, they must be considerd from the first, as Tenants, upon the terms mentiond in my last—In the first case they will go to the Land under the favourable Circumstances, and assurance of becoming Tenants at the expiration of their Indented term, upon the very farms they have been making so that in Fact, they ultimately reap the benefit of their own labour, bestowd at my expence during their Servitude. Thus much for the Indented People. as to those who are able & desirous of paying the expence of their own Passages, I can be under no Ingagement to them unless it be a reciprocal one; that is, I will encounter no expence, or engage in no promise to them if they are left at large with me; although I could undertake upon their engaging to become Tenants upon the Terms mention’d in my last, to provide them in good Land in the Neighbourhood of the other’s, so as that they might form an entire settlement of their own, there being Land enough (belonging to me) to afford comfortable farms for 300 Families.
If you think you can supply me with this number of Palatines, of these kinds, & upon these terms, I should be glad to know it between this and Saturday; as I shall then undertake a journey, from which I shall not be returnd till the 20th of March; and in whatever manner you think a more formal proposition or declaration of my Intention (than is containd in this, & my former Letter) should be made please to point it out, & to whom it is to be addressd & I will endeavour to do it. In the mean while, I have to thank you Sir for yr obliging offers to serve me in this matter, & to assure you that I am, Yr Most Obedt Hble Servt

Go: Washington

